SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE TO Tender Offer Statement Under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 (Amendment No. 1) CKX, Inc. (Name of Subject Company (Issuer)) Robert F.X. Sillerman (Names of Filing Persons (Offeror)) Common Stock, Par Value $0.01 Per Share (Title of Class of Securities) 12562M106 (CUSIP Number of Class of Securities) With a copy to: Robert F.X. Sillerman Kramer Levin Naftalis & Frankel LLP c/o CKX, Inc. 1177 Avenue of the Americas 650 Madison Avenue, 16th Floor New York, New York 10036 New York, New York 10022 Attention: Thomas E. Molner, Esq. Tel. No.: (212)838-3100 Tel. No.: (212)715-9100 (Name, Address and Telephone Number of Persons Authorized to Receive Notices and Communications on Behalf of Filing Persons) CALCULATION OF FILING FEE Transaction Valuation* Amount of Filing Fee** Not Applicable Not Applicable * A filing fee is not required in connection with this filing as it relates solely to preliminary communications made before the commencement of a tender offer. o Check box if any part of the fee is offset as provided by Rule0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Filing Party: Form or Registration No.: Date Filed: þCheck the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: þ third-party tender offer subject to Rule14d-1. o issuer tender offer subject to Rule13e-4. o going-private transaction subject to Rule13e-3. o amendment to Schedule13D under Rule13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer: þ On May 10, 2011, Colonel Holdings, Inc. (“Parent”), Colonel Merger Sub, Inc., a wholly-owned subsidiary of Parent (“Merger Sub”), and CKX Inc. (the “Company”) entered into an Agreement and Plan of Merger (the “Merger Agreement”), which provides, among other things, that (i) Merger Sub shall commence a tender offer (the “Offer”) to purchase all of the outstanding shares of common stock (the “Common Stock”) of the Company, and (ii) following the consummation of the Offer, Merger Sub shall be merged with and into the Company, with the Company surviving that merger as a wholly owned subsidiary of Parent (the “Merger”). On May 10, 2011, Robert F.X. Sillerman, Sillerman Capital Holdings, L.P. and Laura Sillerman entered into a Non-Tender and Support Agreement (the “Support Agreement”) with Parent in respect of the Merger Agreement, the Offer and the Merger. Reference is made to Amendment 16 to Schedule 13D filed by Mr. Sillerman and Sillerman Capital Holdings L.P. in respect of the Common Stock for a description of certain terms of the Support Agreement, and for a copy of the Support Agreement, which is filed as an exhibit to the Amendment to Schedule 13D. As a result of the foregoing, Mr. Sillerman has ceased to pursue the offer previously contemplated by the Schedule TO filed by Mr. Sillerman on August 10, 2010, or to pursue discussions in that connection. By filing this Amendment to Schedule TO,Mr. Sillerman does not concede that he is, and Mr. Sillerman disclaims that he should be deemed, an offeror in respect of the Offer.
